Case 4:18-cr-20346-MFL-SDD ECF No. 42, PageID.407 Filed 03/04/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 18-cr-20346
                                                    Hon. Matthew F. Leitman
v.

ARRAD M. BROWN,

     Defendant.
__________________________________________________________________/

             ORDER DENYING DEFENDANT’S MOTION FOR
               COMPASSIONATE RELEASE (ECF No. 41)

      Defendant Arrad M. Brown is a federal prisoner in the custody of the Federal

Bureau of Prisons. On November 24, 2020, Brown filed a motion asking the Court

to appoint him counsel so that he could file a motion for compassionate release. (See

Mot. for Counsel, ECF No. 29.) The Court granted that motion and appointed Brown

counsel. (See Order, ECF No. 30.)         Counsel thereafter filed a motion for

compassionate release on Brown’s behalf. (See Mot. for Compassionate Release,

ECF No. 32.) The Court held a video hearing on Brown’s motion on February 2,

2021, and denied the motion. (See Order, ECF No. 40.)

      On March 3, 2021, Brown, appearing pro se, filed a second motion with the

Court asking for compassionate release. (See Mot., ECF No. 41.) The Court

appreciates Brown keeping the Court informed of his current status. However,
Case 4:18-cr-20346-MFL-SDD ECF No. 42, PageID.408 Filed 03/04/21 Page 2 of 2




Brown’s new filing neither persuades the Court that it erred when it denied his first

motion for compassionate release nor that there has been a substantial change in

Brown’s circumstances in the last month that would entitle him to compassionate

release now. Accordingly, for all of the reasons stated during the Court’s February

2, 2021, motion hearing, and the reasons stated in this order, Brown’s second motion

for compassionate release (ECF No. 41) is DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 4, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 4, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
